JUDGMENT
Newman, Senior Judge:
Upon consideration of the Joint Motion of Plaintiff, the United States of America, and Defendant, International Cargo and Surety Insurance Company, it is hereby ordered, adjudged and decreed that:
(1) Plaintiffs action against Cherry Hill is dismissed, without prejudice;
(2) International Cargo and Surety Insurance Company’s cross-claim against Cherry Hill is dismissed, without prejudice;
(3) Plaintiff shall recover against International Cargo and Surety Insurance Company, in the amount of $12,220.62, plus accrued prejudgment interest pursuant to 19 U.S.C. Section 1505(c), at the semiannual rate(s) established under 26 U.S.C. Sections 6621 and 6622, from November 12,1988, to the date of entry of the final judgment, plus post judgment interest upon the sum of $12,220.62 and accumulated statutory interest under 19 U.S.C. Section 1505, pursuant to 28 U.S.C. Section 1961, at the annual rate established under 26 U.S.C. Section 6621, from the date of entry of final judgment to the date of payment.